234 F.2d 662
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL 1139, UNITED ELECTRICAL, RADIO AND MACHINE WORKERS OFAMERICA, IND.
No. 15544.
United States Court of Appeals Eighth Circuit.
May 24, 1956.

David P. Findling, Assoc.  Gen. Counsel, National Labor Relations Board, and Marcel Mallet-Prevost, Asst. Gen. Counsel, National Labor Relations Board, Washington, D.C., for petitioner.
Kenneth J. Enkel, Minneapolis, Minn., for respondent.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement and motion of petitioner for entry of enforcement decree.